Exhibit AUDITORS' REPORT ON RECONCILIATION TO UNITED STATES GAAP To the Board of Directors of Jaguar Mining Inc. On March 24, 2008, we reported on the consolidated balance sheets of Jaguar Mining Inc. ("the Company") as at December 31, 2007 and 2006 and the consolidated statements of operations and comprehensive loss and deficit and cash flows for each of the years in the three-year period ended December 31, 2007 which are included in the annual report on Form 40-F. In connection with our audits conducted in accordance with Canadian generally accepted auditing standards of the aforementioned consolidated financial statements, we also have audited the related supplemental note entitled "Reconciliation to United States GAAP" included in the Form 40-F. This supplemental note is the responsibility of the Company's management. Our responsibility is to express an opinion on this supplemental note based on our audits. In our opinion, such supplemental note, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 24, COMMENTS BY AUDITORS FOR US READERS ON CANADA – US REPORTING DIFFERENCES To the Board of Directors of Jaguar Mining Inc. In the United States, reporting standards for auditors required the addition of an explanatory paragraph (following the opinion paragraph) where there is a change in accounting principles that has a material effect on the comparability of the financial statements, such as the changes described in note 2 to the consolidated financial statements as at December 31, 2007 and for the year then ended. Our report to the shareholders dated March 24, 2008 is expressed in accordance with Canadian reporting standards, which do not require a reference to changed in accounting policies if those changes were appropriately disclosed in the notes to the consolidated financial statements. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 24, Jaguar Mining Inc. Schedule of Reconciliation between Canadian and U.S. GAAP Years ended December 31, 2007, 2006 and 2005 (Expressed in thousands of U.S. Dollars) Canadian generally accepted accounting principles (“Canadian GAAP”) varies in certain significant respects from the principles and practices generally accepted in the United States (“U.S. GAAP”).The effect of these principal differences on the Company’s consolidated financial statements is quantified below and described in the accompanying notes: Consolidated Statements of Operations Note December 31, 2007 December 31, 2006 December 31, 2005 Net Loss under Canadian GAAP $ (27,660 ) $ (12,746 ) $ (12,838 ) Increase in gold revenue b - 850 397 Decrease in production costs a, b - (540 ) (465 ) (Increase) decrease in inventory write-down a, b, c - (1,904 ) 99 Decrease in depletion and amortization a, b, c 372 1,531 512 Increase in exploration costs a, c (24,252 ) (14,434 ) (7,585 ) Decrease in amortization of deferred financing fees d - 698 Increase (decrease) in future income taxes recovered a 1,761 (209 ) (106 ) Net loss under U.S. GAAP $ (49,779 ) $ (26,754 ) $ (19,986 ) Basic and fully diluted loss per share under U.S. GAAP $ (0.93 ) $ (0.62 ) $ (0.64 ) Consolidated Balance Sheets Note December 31, 2007 December 31, 2006 December 31, 2005 Total assets under Canadian GAAP $ 234,231 $ 124,130 $ 51,235 Increase (decrease) in inventory a, c (146 ) 170 169 Increase (decrease)in prepaid expenses d 2,859 (1,321 ) - Decrease in property, plant and equipment b (2,240 ) (310 ) - Decrease in mineral exploration projects a, c (46,185 ) (24,772 ) (10,897 ) Total assets under U.S. GAAP $ 188,519 $ 97,897 $ 40,507 Total liabilities under Canadian GAAP $ 132,712 $ 34,755 $ 11,236 Decrease in future income tax liability a (2,182 ) (421 ) (629 ) Increase (decrease) in notes payable d 2,859 (1,707 ) - Total liabilities under U.S. GAAP $ 133,389 $ 32,627 $ 10,607 Shareholders' equity under Canadian GAAP 101,519 89,375 39,999 Reverse Cdn GAAP adjustment to opening equity d (165 ) - - Cumulative U.S. GAAP adjustment (46,224 ) (24,105 ) (10,099 ) Shareholders' equity under U.S GAAP 55,130 65,270 29,900 Total liabilities and shareholders' equity under U.S. GAAP $ 188,519 $ 97,897 $ 40,507 Jaguar Mining Inc. Schedule of Reconciliation between Canadian and U.S. GAAP Years ended December 31, 2007, 2006 and 2005 (Expressed in thousands of U.S. Dollars) The following shows the significant impact on operating, investing and financing cash flows after considering U.S. GAAP adjustments: Consolidated Statements of Cash Flows Note December 31, 2007 December 31, 2006 December 31, 2005 Cash used in operations under Canadian GAAP $ 1,457 $ (7,647 ) $ (7,706 ) Mineral exploration a, c (24,252 ) (14,434 ) (7,585 ) Cash used in operations under U.S. GAAP $ (22,795 ) $ (22,081 ) $ (15,291 ) Cash used in investing activities under Canadian GAAP $ (60,167 ) $ (56,112 ) $ (16,620 ) Mineral exploration a, c 24,252 14,434 7,585 Cash used in investing activities under U.S. GAAP $ (35,915 ) $ (41,678 ) $ (9,035 ) a) Mineral Properties Under Canadian GAAP, the Company capitalizes all costs related to the acquisition, exploration and development of non-producing mineral properties.Under U.S GAAP, exploration and development costs are expensed as incurred, until the establishment of commercially mineable reserves is complete, at which time any further exploration costs are capitalized. As of February 17, 2006, a bankable feasibility study determined that there were commercially mineable reserves at the Sabara Mine. For U.S. GAAP purposes, all exploration costs related to Sabara prior to the second quarter of 2006 have been expensed and all exploration costs subsequent to April 1, 2006 have been capitalized. On September 16, 2005, a bankable feasibility study determined that there were commercially mineable reserves at the Turmalina mine for U.S. GAAP purposes.All exploration costs related to Turmalina prior to the third quarter of 2005 have been expensed and all exploration costs after October 1, 2005 have been capitalized, for U.S. GAAP purposes. On August 7, 2007, a bankable feasibility study determined that there were commercially mineable reserves at the Santa Isabel mine for U.S. GAAP purposes.All exploration costs related to Santa Isabel prior to the fourth quarter of 2007 have been expensed and all exploration costs after October 1, 2007 have been capitalized, for U.S. GAAP purposes. For U.S. GAAP purposes, all exploration and development expenses not related to Sabara, Turmalina or Santa Isabel have been expensed.Due to differences in the asset bases for Canadian and U.S. GAAP, the annual depreciation, amortization and depletion charge will differ. For Canadian GAAP, cash flows relating to mineral property exploration are reported as investing activities. For U.S. GAAP, these costs would be characterized as operating activities. Jaguar Mining Inc. Schedule of Reconciliation between Canadian and U.S. GAAP Years ended December 31, 2007, 2006 and 2005 (Expressed in thousands of U.S. Dollars) b) Transition from Development Stage to Production Under U.S. GAAP, new production facilities are placed in service once the facility has been constructed and fully tested to the point where it can be shown that it is capable of producing its intended product.Under Canadian GAAP, new production facilities are placed in service when output reaches a significant portion of the facility’s design capacity.As such, the new Sabara plant was placed in service on January 1, 2006 for U.S. GAAP purposes and August 1, 2006 for Canadian GAAP purposes.Sales revenue of $1,247,000 and costs of $1,112,448 incurred during the period January 1, 2006 to August 1, 2006 have been capitalized under Canadian GAAP.This revenue was recognized in the statement of operations, and production costs and fixed asset amortization were included in inventory and expensed through cost of sales to the extent the inventory produced was sold to third parties for U.S. GAAP purposes. c) Stripping Costs Under Canadian GAAP, the Company accounts for stripping costs in accordance with EIC-160, “Stripping Costs Incurred in the Production Phase of a Mining Operation” (“EIC-160”).Under EIC-160, stripping costs are accounted for according to the benefit received by the Company and are capitalized if the stripping activity can be shown to represent a betterment to the mineral property.A betterment occurs when the stripping activity provides access to sources of reserves that will be produced in future periods that would not have been accessible in the absence of this activity.However, under U.S. GAAP, as outlined under EITF Issued No. 04-6, “Accounting for Stripping Costs Incurred During Production in the Mining Industry” (“EITF 04-6”), all stripping costs incurred during the production of a mine are considered variable production costs during the period that the stripping costs are incurred. d) Deferred Financing Fees Prior to January 1, 2007, the Company accounted for its deferred financing fees as an asset, which for Canadian GAAP purposes is amortized to the statement of operations over the period of the related debt, on a straight-line basis.For U.S. GAAP, the Company is required to defer and amortize the financing fees, directly related to incurring the debt, to the statement of operations using theinterest method. Also, U.S. GAAP requires that the unamortized fees are presented on the balance sheet as a separate asset.
